Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant's argument, filed on July 21, 2021 has been entered and carefully considered. Claims 1-20 are pending. 



Response to Arguments
3.	On pages 3-6 applicant argues "in a case that the difference exceeds the predetermined threshold, set a first imaging condition of the first imaging sensor independently from ,second imaging condition of the second imaging sensor;
in a case that the difference ,does not exceed the predetermined threshold, set the first imaging condition and the second imaging condition to be equal to one another;
control the first imaging sensor, operating according to the first imaging condition, to capture a first image; control the second imaging sensor, operating according to the second imaging condition, to capture a second image; perform a first zenith correction, around a first optical axis of the first imaging sensor, for correcting the first image based on imaging conditions of the imaging device to generate a first corrected image, the imaging conditions including the difference between the first and second photometric values; perform ,, second zenith correction, around a second optical ,axis of the second  corrector 190 is adapted to execute various kinds of correction, including color-difference matrix processing, contour enhancement and gain 
adjustment on the planar R, G and B image data.
 Therefore, the rejection has been maintained.

	
	
	






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 7, 9-11, 13, 14, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al.(US. Pat. No. 6,052,536) in view of Oda et al. (US. Pub. No. 2004/0070680 A1).

Regarding claim 1, Arai teaches an imaging device, comprising([abstract]-a camera): a first imaging sensor([see in Fig. 34-35 and abstract]-first sensor); a second imaging sensor([see in Fig. 34-35 and abstract]-second sensor); and processing circuitry configured to obtain a first photometric value of the first imaging sensor and a second photometric value of the second imaging sensor([see in Fig. 34-35]-determining first and second photometric values; [see also determine whether a difference between the first photometric value and the second photometric value exceeds a predetermined threshold ([col.2, lines 35-47 ]- where LVa denotes a first threshold to be compared with the first photometric value by said first sensor, and LVb denotes a second threshold to be compared with the second photometric value).
Arai does not disclose explicitly disclose in a case that the difference exceeds the predetermined threshold, set a first imaging condition of the first imaging sensor independently from a second imaging condition of the second imaging sensor; in a case that the difference does not exceed the predetermined threshold, set the first imaging condition and the second imaging condition to be equal to one another; control the first imaging sensor, operating according to the first imaging condition, to capture a first image; control the second imaging sensor, operating according to the second imaging condition, to capture a second image; perform a first zenith correction, around a first optical axis of the first imaging sensor, for correcting the first image based on imaging conditions of the imaging device to generate a first corrected image, the imaging conditions including the difference between the first and second photometric values; perform a second zenith correction, around a second optical axis of the second imaging sensor, for correcting the second image based on the imaging conditions of the imaging device to generate a second corrected image; and generate a connected image by combining the first and second corrected images.
However, in an analogous art Oda teaches in a case that the difference exceeds the predetermined threshold, set a first imaging condition of the first imaging sensor independently from a second imaging condition of the second imaging sensor([para 0013]- preliminary image pickup on the basis of pixel data obtained from a plurality of blocks formed in the bi-dimensional array of the image sensor to calculate an estimated photometric value that estimates the scene.  The estimated photometric value is compared with a predetermined threshold value, above which a dynamic range is effective which defines the reproducible range of the incident light.  If the estimated photometric value is smaller than the threshold value, the image sensor is controlled for reading out the signal charges generated in the main and subregions of the individual photosensitive cell while mixing them together.  If the estimated photometric value is not smaller than the threshold value, the image sensor is controlled for reading out the signal charges generated in the main and subregions of the individual photosensitive cell individually from each other); in a case that the difference does not exceed the predetermined threshold, set the first imaging condition and the second imaging condition to be equal to one another; control the first imaging sensor, operating according to the first imaging condition, to capture a first image; control the second imaging sensor, operating according to the second imaging condition, to capture a second image; perform a first zenith correction, around a first optical axis of the first imaging sensor, for correcting the first image based on imaging conditions of the imaging device to generate a first corrected image, the imaging conditions including the difference between the first and second photometric values; perform a second zenith correction, around a second optical axis of the second imaging sensor, for correcting the second image based on the imaging conditions of the imaging device to generate a second corrected image; and generate a connected image by combining the first and second corrected images([para 0013; 0046;0060;0062;0066 and claim text 1]- system controller 20 includes an estimated value calculating circuit 200, which, in turn, includes an operating circuit for calculating an F-number and a shutter speed.  The estimated value calculating circuit 200 is adapted to determine a luminance distribution on the basis of the input image data 18a to calculate an estimated photometric value.  The estimated photometric value may be defined by a simple, integrated value or an estimation function P, the estimation function P is used to determine the characteristics of a scene to be picked up.  The estimated value calculating circuit 200 compares the estimated photometric value thus calculated with a preselected threshold value to thereby determine whether or not dynamic range broadening processing is necessary with respect to the F-number, shutter speed and scene). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Oda to the modified system of Arai a method of reading out signals from a solid-state image pickup apparatus in which photosensitive cells for photoelectric transduction are arranged in a so-called honeycomb pattern [ Oda; paragraph 0002].
Regarding claim 2, Arai teaches wherein in the case that the difference exceeds the predetermined threshold, the processing circuitry is further configured to set the imaging device to operate in a normal shooting mode, and in the case that the difference does not exceed the predetermined threshold, the processing circuitry is further configured to set the imaging device to operate in a brightness difference scene mode([see also col.2, lines 18-19 and 35-36 ]-LVa<the photometric value, and LVb>the 
Regarding claim 6, Arai teaches wherein the processing circuitry is further configured to generate the connected image so that images within the connected image are arranged in one direction([col. 27, lines 65-67]- the lens barrel is placed at the lens barrel stand-by position, and when the photographic operation is conducted, the lens barrel is extended always from the same direction). 
Regarding claim 7, Arai teaches wherein the first imaging condition and the second imaging condition includes at least one of a shutter speeds, an ISO sensitivity, and an aperture value ([col. 30, lines 1-3]- a mode or the As mode, the sector blade 922 is switched at a shutter speed associated with a photometric value obtained by the AE sensor, a zoom position now set up and an aperture scale manually set up. In the M mode, the sector blade 922 is switched at a shutter speed) .
Regarding claim 9, Arai teaches the first and second imaging sensors are each configured to include an imaging optical system respectively, and imaging surfaces of the plurality of imaging optical systems are arranged in opposition to each other and optical axes of the imaging optical systems are matched([col. 1, lines 27-37]- a technology that a lens cap for covering an optical system for focusing is provided 
Regarding claim 10, Arai teaches wherein the processing circuitry obtain the first photometric value from a first photometric sensor, and the processing circuitry obtain the second photometric value from a second photometric sensor different from the first photometric sensor([see in Fig. 34-35]-determining first and second photometric values; [see also col.2, lines 18-19 and 35-36 ] a first photometric value by said first sensor and a second photometric value by said second sensor where first sensor is different than second sensor).
Regarding claim 11, Arai teaches further the first photometric sensor and the second photometric sensor([see in Fig. 34-35]-determining first and second photometric values; [see also col.2, lines 18-19 and 35-36 ] a first photometric value by said first sensor and a second photometric value by said second sensor where first sensor is different than second sensor).
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 13 have been met in claim 1. Examiner considers a first and second brightness values equivalent to a first([see in Fig. 34-35]-determining first and second photometric values; [see also col.2, lines 18-19 and 35-36 ] a first photometric value by said first sensor and a second photometric value by said second sensor) photometric value and a second photometric value).
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 2.

Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for method claim 20 have been met in claim 1.


Claims 3-5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Oda as applied to claim 1 above and further in view of Kita (US. Pub. No. 2013/0063653).

Regarding claim 3, the combination of Arai and Oda don’t explicitly disclose wherein the processing circuitry obtains the first photometric value by obtaining a first brightness of a first prior image, the processing circuitry obtains the second photometric value by obtaining a second brightness of a second prior image, and the first and second prior images are captured prior to the processing circuitry setting the first imaging condition or the second imaging condition and capturing the first image and the second image. 
In an analogous art, Kita teaches wherein the processing circuitry obtains the first photometric value by obtaining a first brightness of a first prior image, the processing circuitry obtains the second photometric value by obtaining a second brightness of a second prior image, and the first and second prior images are captured prior to the  The photometry part 209 includes a photometry sensor including, for example, a photodiode.  The photometry part 209 measures the brightness of the subject light incident from the shooting optical system 201, and outputs the result to the control part 205.  Instead of the photometry part 209, the brightness of the subject light may be measured from a live view image sequentially shot with the solid state image sensor 101).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kita to the modified system of Arai and Oda provide an image shooting device that can perform exposure for a time period longer than one frame period and that can obtain an image having a high SN ratio [Kita; para 0006].
Regarding claim 4, Kita teaches wherein the processing circuitry is further configured to control the imaging device to switch between the normal shooting mode and the brightness difference scene mode ([para 0009]- the image shooting device further includes a photometry part that measures a brightness of a subject to be shot, in which the mode switching part switches between the first mode and the second mode according to a photometric value of the photometry part).
Regarding claim 5, Kita teaches wherein in a case that imaging device switches from the normal shooting mode to the brightness difference mode, the processing circuitry sets the first imaging condition of the first imaging sensor independently from the second imaging condition of the second imaging sensor, and in a case that imaging device switches from the brightness difference mode to the normal shooting mode, the  when performing shooting with the rolling shutter method, can select, with the operation part 208, three modes, namely, the "normal shooting mode," the "high SN shooting mode" and an "automatic SN shooting mode." In particular, in the "automatic SN shooting mode" of the electronic camera 201, at the time of shooting, it is possible to automatically switch, according to the photometric value of the photometry part 209, from the "normal shooting mode" which has an exposure time of less than one frame to the "high SN shooting mode" which can have an exposure time longer than one frame period, and thus it is possible to shoot an image having a satisfactory SN ratio in a place ranging from a bright place to a dark place).
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 4.



Claims 8, 12, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Oda as applied to claim 1 above and further in view of Ueyama (US. Pub. No. 2020/0065936 A1).

Regarding claim 8, the combination of Arai and Oda don’t explicitly disclose the first and second imaging sensors are configured to capture a wide-angle lens image or 
In an analogous art, Ueyama teaches the first and second imaging sensors are configured to capture a wide-angle lens image or a fish-eye lens image, and the processing circuitry is configured to generate the connected image, which is an omnidirectional image, based on the wide-angle lens image or the fish-eye lens image([para 0003;0007]- an image capturing apparatus in which a plurality of image capturing means each perform photometry and imaging only in the respective image capturing ranges, and a wide-angle image is combined, it is difficult for this image capturing apparatus to evaluate the brightness of the entire wide image capturing range and determine exposure conditions, and thus it is difficult to obtain photometric results that are optimal for each imaging scene.  Thus, in a case where the captured image is checked later, there is a high probability that an estimated exposure result has not been obtained.  Also, a camera that captures an omnidirectional image by combining images captured in a plurality of optical systems is a problematic in that the exposure varies depending on the orientation of the image capturing apparatus, even at the same image capturing position). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Ueyama to the modified system of Arai and Oda an image capturing apparatus capable of  capturing an omnidirectional image [Ueyama; para 0002].
Regarding claim 12, Ueyama teaches wherein the processing circuitry combines the first and second corrected images by stitching the first and second corrected images  a wide-angle image is combined, it is difficult for this image capturing apparatus to evaluate the brightness of the entire wide image capturing range and determine exposure conditions, and thus it is difficult to obtain photometric results that are optimal for each imaging scene.  Thus, in a case where the captured image is checked later, there is a high probability that an estimated exposure result has not been obtained.  Also, a camera that captures an omnidirectional image by combining images captured in a plurality of optical systems is a problematic in that the exposure varies depending on the orientation of the image capturing apparatus, even at the same image capturing position).
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 12.

Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Okamoto, US 10,404,914 B2, discloses an image capturing device including a mode switch rotatable to change a pointing position movable between three predetermined positions.
2.	NOMURA, US 2016/0269607 A1, discloses control method for the correction of setting values used to capture of images by imaging elements.
.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                              Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD N HAQUE/Primary Examiner, Art Unit 2487